            Case 2:19-cv-08024-ODW-JC Document 31-2 Filed 12/11/19 Page 1 of 3 Page ID #:702



                1   BARNES & THORNBURG LLP
                    David P. Schack (SBN 106288)
                2   david.schack@btlaw.com
                    Matthew B. O’Hanlon (SBN 253648)
                3   matthew.o’hanlon@btlaw.com
                    2029 Century Park East, Suite 300
                4   Los Angeles, CA 90067-3012
                    Telephone: 310-284-3880
                5   Facsimile: 310-284-3894
                6   Attorneys for Plaintiffs Alan Baker
                    and Linda B. Oliver
                7
                8
                                            UNITED STATES DISTRICT COURT
                9
                                          CENTRAL DISTRICT OF CALIFORNIA
            10
            11
                    ALAN BAKER, LINDA B. OLIVER;          Case No. 2:19-cv-08024-ODW-JC
            12
                                       Plaintiffs,        DECLARATION OF PLAINTIFF
            13                                            LINDA B. OLIVER IN RESPONSE
                          v.                              TO THE COURT’S ORDER TO
            14                                            SHOW CAUSE [DKT. NO. 25]
                    ALLSTATE INSURANCE COMPANY,
            15      EDWARD CARRASCO, and DOES 1
                    through 10, inclusive,
            16
                                       Defendants.
            17
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28
   B ARNES &
T HORNBURG LLP      DECLARATION OF PLAINTIFF LINDA B. OLIVER IN RESPONSE TO THE
ATTORNEYS AT LAW
  LOS ANGELES
                            COURT’S ORDER TO SHOW CAUSE [DKT. NO. 25]
            Case 2:19-cv-08024-ODW-JC Document 31-2 Filed 12/11/19 Page 2 of 3 Page ID #:703



                1                        DECLARATION OF LINDA B. OLIVER
                2         I, Linda B. Oliver, declare:
                3         1.     I am one of the plaintiffs in this action. If called as a witness, I could and
                4   would testify competently to the matters set forth herein.
                5         2.     By way of background, I am the co-founder and executive director of the
                6   Society of Children’s Book Writers and Illustrators, a non-profit international
                7   organization of over 25,000 authors and illustrators of children’s books. I have
                8   overseen the operations and mission of that organization for over 40 years. I am also
                9   the author of over forty children’s books, have worked as a film and television writer-
            10      producer, and have been the recipient of the Christopher Award and the Eric Carle
            11      Mentor Award. With respect to public service, I have served on the Board of the Los
            12      Angeles Public Library Foundation for six years, and am currently an advisory member
            13      for Common Sense Media, a non-profit organization devoted to digital literacy for
            14      children.
            15            3.     I have reviewed Defendant Allstate Insurance Company’s (“Allstate”) ex
            16      parte application for various orders, including an order dismissing this action based
            17      upon statements and conduct by my former counsel Christopher Hook (the
            18      “Application”).
            19            4.     Mr. Hook did not notify us about the filing of the Application. In fact, I
            20      only learned about the Application—and Mr. Hook’s statements and conduct described
            21      therein—through concerned family and friends who saw references to the Application
            22      on the internet. The opposition filed by Mr. Hook to the Application was filed without
            23      my knowledge or approval.
            24            5.     I do not condone Mr. Hook’s statements or conduct. Such statements and
            25      conduct do not represent me or my husband Alan Baker, were wholly unauthorized by
            26      us, and are in no way acceptable to us. During the time Mr. Hook was apparently
            27      engaging in this conduct, we were out of the country as part of a work trip. Mr.
            28
   B ARNES &
                                                                 1
T HORNBURG LLP      DECLARATION OF PLAINTIFF LINDA B. OLIVER IN RESPONSE TO THE
ATTORNEYS AT LAW
  LOS ANGELES
                            COURT’S ORDER TO SHOW CAUSE [DKT. NO. 25]
            Case 2:19-cv-08024-ODW-JC Document 31-2 Filed 12/11/19 Page 3 of 3 Page ID #:704



                1   Hook’s statements and conduct have put our professional and community reputations
                2   that we have worked so hard to achieve at risk.
                3         6.    Upon learning of Mr. Hook’s statements and conduct as reflected in the
                4   Application, we promptly terminated Mr. Hook’s representation of us and retained new
                5   counsel Matthew B. O’Hanlon of Barnes & Thornburg LLP to represent us in this
                6   action.
                7         I declare under penalty of perjury that the foregoing is true and correct.
                8   Executed on December 11, 2019.
                9
            10
            11
            12
            13
            14
            15
            16
            17
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28
   B ARNES &
                                                                2
T HORNBURG LLP      DECLARATION OF PLAINTIFF LINDA B. OLIVER IN RESPONSE TO THE
ATTORNEYS AT LAW
  LOS ANGELES
                            COURT’S ORDER TO SHOW CAUSE [DKT. NO. 25]
